Citation Nr: 1631927	
Decision Date: 08/11/16    Archive Date: 08/23/16

DOCKET NO.  10-44 437	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss disability.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Veteran represented by:	Illinois Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

T. Minot, Associate Counsel

INTRODUCTION

The Veteran served on active duty in the United States Air Force from February 1955 to October 1958.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Chicago, Illinois.

The Veteran submitted an original claim for service connection in September 2008.  In October 2008, the RO issued a rating decision denying the claim.  Thereafter, new and material evidence was received within one year of the decision.  See 38°C.F.R. § 3.156(b).  The RO again denied the claim in October 2009, and the Veteran subsequently perfected an appeal.

In June 2016, the Veteran testified at a videoconference hearing before the undersigned.  A transcript of the hearing is of record.

The issues of whether new and material evidence has been received to reopen the claims for service connection for leg cramps and hemorrhoids have been raised by the record in a March 2009 statement, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2015).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.  There is at least an approximate balance of positive and negative evidence as to whether the Veteran's bilateral hearing loss disability is related to his active service.

2.  The Veteran has credibly asserted that he has had ringing in his ears, which has been described by a VA examiner as tinnitus, since exposure to hazardous noise in service.


CONCLUSIONS OF LAW

1.  Resolving reasonable doubt in the Veteran's favor, bilateral hearing loss disability was incurred in service.  38 U.S.C.A. §§ 1131, 5107 (West 2014); 38°C.F.R. §§ 3.303, 3.385 (2015).

2.  Resolving reasonable doubt in the Veteran's favor, tinnitus was incurred in service.  38 U.S.C.A. §§ 1131, 5107 (West 2014); 38 C.F.R. § 3.303 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran contends that his current bilateral hearing loss disability is related to harmful noise exposure in service.  He also contends that he has had ringing in the ears since service.

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(a).  Establishing service connection generally requires competent evidence of three things: (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship, i.e., a nexus, between the claimed in-service disease or injury and the current disability.  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009).

Service connection may also be granted for any disease diagnosed after discharge when all of the evidence establishes that the disease was incurred in service.  38°C.F.R. § 3.303(d).

In addition, for Veterans who have served 90 days or more of active service after December 31, 1946, there is a presumption of service connection for certain chronic diseases, including organic diseases of the nervous system, if the disability is manifest to a compensable degree within one year of discharge from service.  38°U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.

Pursuant to 38 C.F.R. § 3.303(b), where a chronic disease is shown as such in service, subsequent manifestations of the same chronic disease are generally service connected.  For the showing of chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  Continuity of symptomatology after discharge is required where the condition noted during service is not, in fact, shown to be chronic or where the diagnosis of chronicity may be legitimately questioned.  38 C.F.R. § 3.303(b); see Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013) (the theory of continuity of symptomatology can be used only in cases involving those conditions explicitly recognized as chronic as per 38 C.F.R. § 3.309(a)).

For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

The Veteran submitted his claim for service connection in September 2008.  Personnel records reflect that he was an air policeman, and he has reported being in close proximity to aircraft during his period of active service.  The Board accepts that he was exposed to hazardous noise in service.  See 38 U.S.C.A. § 1154(a).

At his January 1955 entrance examination, the Veteran scored a 15/15 on the whisper test and no indication of hearing loss was noted.  At separation, in October 1958, audiometry testing revealed auditory thresholds within normal limits except for the 4000 Hertz level in the right ear, which had an auditory threshold of 30 decibels.  In addition, an auditory threshold at the 6000 Hertz level was 40 decibels for the right ear and 50 decibels for the left ear.  The Veteran again scored 15/15 on the whisper test.

In October 2009, the Veteran underwent a VA audiological examination.  Pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
10
55
70
65
LEFT
70
60
50
75
85

Speech audiometry revealed speech recognition ability of 88 percent in the right ear and 62 percent in the left ear.  Based on these findings, a bilateral hearing loss disability for VA purposes is conceded.  See 38 C.F.R. § 3.385.

The examiner diagnosed the Veteran with normal to severe sensorineural hearing loss in the right ear and severe to moderate mixed hearing loss in the left ear.  A diagnosis of tinnitus was also noted.  With respect to etiology, the examiner explained that the Veteran had normal hearing sensitivity at entrance, based on the informal whispered voice test.  At discharge, "mild hearing loss" was noted at 4000 Hertz in the right ear, however the examiner emphasized that the whispered voice test rated him at 15/15 bilaterally.  The examiner noted that these findings were "consistent with our beliefs that the whispered voice test is not sensitive to high frequency hearing loss and therefore the result at the time of separation may well have been the result at the time of entry had audiometry been performed."  The examiner opined that "due to the 15/15 bilaterally on the whispered voice test both at entry and exit that his current hearing loss and tinnitus are not the result of military noise exposure."

After reviewing the record, the Board finds that the evidence is in equipoise regarding whether the Veteran's current bilateral hearing loss disability is related to service.  Consequently, service connection is warranted.

In short, notwithstanding the VA audiologist's negative nexus opinion, the evidence of "mild hearing loss" in the right ear at the 4000 Hertz level and more severe hearing loss in both ears at higher frequencies at separation, coupled with the current diagnosis of moderate to severe hearing loss bilaterally, supports a grant of service connection for bilateral hearing loss disability.  On review, the VA audiologist's opinion is entitled to little probative weight, as it does not adequately explain why the Veteran's high frequency hearing loss at separation is unrelated to his current hearing loss.  Moreover, the opinion appears to suggest that the Veteran's hearing loss preexisted service-a finding which is not adequately supported by the record given the lack of audiometric testing at entrance.  In light of the above, and resolving all doubt in the Veteran's favor, the Board finds that service connection for bilateral hearing loss disability is warranted.

With respect to the claim for tinnitus, the Board likewise finds that service connection is warranted.  The Veteran contends that he has had ringing in his ears since being exposed to aircraft engine noise during service.  As discussed above, these reports are consistent with the circumstances of his service and with his military occupational specialties.  Accordingly, the Board finds that his reports of constant loud noise exposure are highly credible.  In addition, the VA audiological examination findings confirm that the ringing in the ears observed by the Veteran was tinnitus.  As the Veteran reported that the ringing started during service, his credible assertions of ringing in his ears during and after active service establish chronicity of the condition which was later diagnosed as tinnitus.  As such, a nexus to service is shown.  See 38 C.F.R. §§ 3.303(b), 3.309(a); see also Charles v. Principi, 16 Vet. App. 370, 374 (2002).



ORDER

Entitlement to service connection for bilateral hearing loss disability is granted.

Entitlement to service connection for tinnitus is granted.




____________________________________________
T. MAINELLI
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


